DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
Regarding 101 rejection, please see the following detail in 101 rejection section.
Regarding the arguments of claims 1-10, the examiner respectfully disagrees. 
In page 5 of the arguments, applicant states that ZHAO et al. (CN110250069A, hereinafter Zhao) is silent about the feature of “establishing, via a processer, a regional model according to the positioning information of the first set of vertices” and “the route target points”. However, Fig. 4, Para. 0049 of Zhao discloses “a series of inflection point settings are used to define the trajectory of bait casting” along with the Fig. 4, a regional model of a water body or water area is defined with a series of inflection points as target points. Additionally, Zhao would be a related prior art as the abstract of Zhao states “…measurable and controllable for realizing self-navigation bait-throwing-in boat…”.
Regarding the arguments towards TAN et al. (CN110716551A, hereinafter Tan), Tan at least discloses (emphasis added) in Para. 0045, “The planned paths that have been executed in the planned paths are determined according to the planned paths that the mobile robot has executed, and the planned paths that are not executed in the global planned paths are determined” and “according to the unexecuted planned path of the mobile robot and its real-time position when it stops moving, the driving strategy is re-determined to complete the unexecuted planned path”. Therefore Tan at least teaches that the mobile robot differentiates between executed and unexecuted paths as reached and unreached target points. Additionally, based on unexecuted planned path, the robot is to re-determine driving strategy to complete the unexecuted planned path as current amended claim “…dynamically route planning for the unmanned ship”.
The previous rejections still apply to the rest of the claims.

Claim Objections
Claim 9 is objected to because of the following informalities:  
In claim 9, line 14, 15 and 18, “a/the processer” are not consistent with “at least one processor” in line 3.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because they recite an abstract idea without significantly more.
101 Analysis – Step 1
Claims 1-8 recite a series of step, therefore claims 1-8 are a method/process which is within at least one of the four statutory categories.
Claims 9 and 10 recite a system/ machine, therefore claims 9 and 10 are a system/ machine which is within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 9 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 9 recites:
A dynamic route planning device for unmanned ship used for feeding, comprising: 
at least one processor; and 
a memory in communication connection with the at least one processor; wherein, 
the memory stores an instruction executable by the at least one processor, and the instruction is executed by the at least one processor, so that the at least one processor is able to execute a dynamic route planning method for unmanned ship used for feeding, the method comprising:
 acquiring, via a positioning device, positioning information of a first set of vertices in a water body region
establishing, via a processer, a regional model according to the positioning information of the first set of vertices, and obtaining, via the processer, a route planning point of the unmanned ship according to the regional model and the feeding distance of the feeding device; 
obtaining, via the processer, route target points of the unmanned ship according to the positioning information of the first set of vertices and the route planning point; 
marking the route target point that the unmanned ship passes through as a reached target point according to the positioning information of the unmanned ship and the route target point, so as to divide the route target points into an unreached target point or the reached target point, wherein the unreached target point is used for dynamically route planning for the unmanned ship; and 
obtaining a cruise route according to the positioning information of the unmanned ship and the unreached target point.
These limitations, as drafted, is a system that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity/ in the human mind. That is, nothing in the claim elements preclude the steps from practically being performed as human activity/ in the mind. For example, “acquiring…” “establishing…” “obtaining…” and “marking...” encompass a human acquiring and obtaining environmental information to calculate and establish a feeding course based on unreached and reached target points. Thus, the claims recite at least one abstract idea. 
101 Analysis – Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
A dynamic route planning device for unmanned ship used for feeding, comprising: 
at least one processor; and 
a memory in communication connection with the at least one processor; wherein, 
the memory stores an instruction executable by the at least one processor, and the instruction is executed by the at least one processor, so that the at least one processor is able to execute a dynamic route planning method for unmanned ship used for feeding, the method comprising:
acquiring, via a positioning device, positioning information of a first set of vertices in a water body region
establishing, via a processer, a regional model according to the positioning information of the first set of vertices, and obtaining, via the processer, a route planning point of the unmanned ship according to the regional model and the feeding distance of the feeding device; 
obtaining, via the processer, route target points of the unmanned ship according to the positioning information of the first set of vertices and the route planning point; 
marking the route target point that the unmanned ship passes through as a reached target point according to the positioning information of the unmanned ship and the route target point, so as to divide the route target points into an unreached target point or the reached target point, wherein the unreached target point is used for dynamically route planning for the unmanned ship; and 
obtaining a cruise route according to the positioning information of the unmanned ship and the unreached target point.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of using a processor, memory and positioning device to perform acquiring and obtaining environmental information to calculate and establish a feeding course based on unreached and reached target points, the examiner submits that these limitations are mere instructions to apply the above-noted abstract idea by merely using a general processor or computer system to perform the process (MPEP § 2106.05). In particular, the devices recited at a high-level of generality (i.e., as a generic processor processing acquiring and obtaining environmental information to calculate and establish a feeding course based on unreached and reached target points) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular process for acquiring and obtaining environmental information to calculate and establish a feeding course based on unreached and reached target points, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
101 Analysis – Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 9 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of processor, memory and positioning device to perform acquiring and obtaining environmental information to calculate and establish a feeding course based on unreached and reached target points amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions cannot provide an inventive concept. Hence, the claim is not patent eligible.
Therefore, claim 9 is ineligible under 35 USC §101.
Claims 1 and 10 recite analogous limitation to claim 9 above, and are therefore rejected for the same premise.
Dependent claims 2-8 specify limitations that elaborate on the abstract idea of claim 1 and thus is directed to an abstract idea nor does it recite additional limitations that integrate the claim into a practical application or amount to “significantly more” for similar reasons.
To overcome 101 rejections, for exampling purpose: limitations or features of physically operating or controlling the unmanned ship in certain way should be described.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO in view of TAN.
Regarding claims 1, 9 and 10 (currently amended), Zhao teaches a dynamic route planning method, a dynamic route planning device and a computer-readable storage medium, wherein the computer-readable storage medium stores a computer-executable instruction, and the computer-executable instruction is used for enabling a computer to execute a dynamic route planning method for unmanned ship used for feeding, comprising: 
acquiring, via a positioning device, positioning information of a first set of vertices in a water body region, and acquiring a feeding distance of a feeding device (See at least Zhao: Fig. 4; Para. 0022; Para. 0029; Para. 0071);
establishing, via a processer, a regional model according to the positioning information of the first set of vertices, and obtaining, via the processer, a route planning point of the unmanned ship according to the regional model and the feeding distance of the feeding device (See at least Zhao: Fig. 4; Para. 0049);
obtaining, via the processer, route target points of the unmanned ship according to the positioning information of the first set of vertices and the route planning point (See at least Zhao: Fig. 4; Para. 0049); …
Yet, Zhao does not explicitly teach:
marking the route target point that the unmanned ship passes through as a reached target point according to the positioning information of the unmanned ship and the route target point, so as to divide the route target points into an unreached target point or the reached target point, wherein the unreached target point is used for dynamically route planning for the unmanned ship; and 
obtaining a cruise route according to the positioning information of the unmanned ship and the unreached target point.
However, in the same field of endeavor, Tan teaches:
marking the route target point that the unmanned ship passes through as a reached target point according to the positioning information of the unmanned ship and the route target point, so as to divide the route target points into an unreached target point or the reached target point, wherein the unreached target point is used for dynamically route planning for the unmanned ship; and
obtaining a cruise route according to the positioning information of the unmanned ship and the unreached target point (See at least Tan: Para. 0045).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified a dynamic route planning method, a dynamic route planning device and a computer-readable storage medium of Zhao, to incorporate obtaining route for unreached point, as taught by Tan, for the benefit of completing unfinished operation (see at least Tan: Para. 0045).

Regarding claim 2, Zhao in combination with Tan teaches the dynamic route planning method for unmanned ship used for feeding of claim 1. Zhao further teaches:
wherein establishing a regional model according to the positioning information of the first set of vertices, and obtaining a route planning point according to the regional model and the feeding distance of the feeding device comprises: 
obtaining a maximum longitude value, a minimum longitude value, a maximum latitude value and a minimum latitude value according to the positioning information of the first set of vertices (See at least Zhao: Fig. 4; Para. 0022, 0049); 
establishing the regional model and obtaining positioning information of a second set of vertices of the regional model according to the maximum longitude value, the minimum longitude value, the maximum latitude value and the minimum latitude value (See at least Zhao: Fig. 4; Para. 0049); and 
obtaining the route planning point according to the feeding distance of the feeding device and the positioning information of the second set of vertices (See at least Zhao: Fig. 4; Para. 0049).

Regarding claim 6, Zhao in combination with Tan teaches the dynamic route planning method for unmanned ship used for feeding of claim 1. Zhao further teaches:
wherein obtaining route target points according to the positioning information of the first set of vertices and the route planning point comprises: 
obtaining a set of route vectors according to the positioning information of the first set of vertices and the route planning point (See at least Zhao: Para. 0022-0025); 
obtaining an angle sum of adjacent vectors by using a vector angle formula according to the set of route vectors (See at least Zhao: Para. 0022-0025); and 
dividing the route planning point into the route target point or a traffic prohibited point according to the angle sum of the adjacent vectors (See at least Zhao: Para. 0022-0025).

Regarding claim 8, Zhao in combination with Tan teaches the dynamic route planning method for unmanned ship used for feeding of claim 1. Tan further teaches:
wherein obtaining a cruise route according to the positioning information of the unmanned ship and the unreached target point comprises: 
setting a number of iterations, and randomly arranging the unreached target points according to the number of iterations to obtain a plurality of corresponding sequential route point arrays; 
taking two adjacent unreached target points in the sequential route point arrays, and obtaining a distance between the two points by using a distance formula (See at least Tan: Para. 0042-0051); 
obtaining total route lengths traversed by using an accumulation formula according to the sequential route point arrays and the distance between the two points; 
comparing the total route lengths to obtain the shortest total route length, and recording the corresponding sequential route point array as an optimal route point array; and 
obtaining the cruise route according to the optimal route point array (See at least Tan: Para. 0042-0051).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the dynamic route planning method of Zhao, to incorporate obtaining route for unreached point, as taught by Tan, for the benefit of completing unfinished operation (see at least Tan: Para. 0045).

Allowable Subject Matter
Claims 3-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 discloses “obtaining a transverse length and a longitudinal length by using a longitude and latitude length conversion formula according to the positioning information of the second set of vertices; 
obtaining a number of transverse planning points according to the transverse length and the feeding distance of the feeding device, and obtaining a number of longitudinal planning points according to the longitudinal length and the feeding distance of the feeding device; 
obtaining a longitude difference value by using a transverse longitude difference value formula according to the positioning information of the second set of vertices and the number of the transverse planning points; 
obtaining a latitude difference value by using a longitudinal latitude difference value formula according to the positioning information of the second set of vertices and the number of the longitudinal planning points; and 
obtaining the route planning point according to the positioning information of the second set of vertices, the number of the transverse planning points, the number of the longitudinal planning points, the longitude difference value and the latitude difference value”.
The closest prior art of record is Zhao. Zhao teaches “The inflection points described in the step f are set, considering the characteristics that the crab culture pond generally does not cast bait in the deep ditch, and the aquatic weed planting area does not cast bait, a series of inflection points are used to define the design of the trajectory, and each inflection point is determined by the position of the point ( Longitude, latitude), ship speed, bait throw, and flow rate of the straight line segment from this point to the next inflection point are described. The setting of the inflection point is related to the location of the boundary of the river and pond, the deep ditch and the planting area of aquatic plants, the throwing width and the location of some obstacles. In the case of known pond boundaries, except for the safe distance area between the culture boat and the pond boundary, it is the operation area of the culture boat. In the case of no obstacles, keep the throwing amplitude at the maximum value, and adjust the throwing amplitude when approaching the obstacle to avoid the bait being thrown on the obstacle and causing waste. By translating the entire line representing the area boundary, the intersection of the lines determines the inflection point of the target path, where the translation distance is the throw”.
Another closest prior art of record is Tan. Tan teaches “Based on this, the present application provides a method for determining the driving strategy of a mobile robot. The method controls the mobile robot to stop moving when a slip early warning signal is received, and saves the real-time position of the mobile robot when it stops moving and based on chassis odometer data, structured light The driving path map constructed by data or lidar data, by deleting the historical driving data in the preset time period before the time of receiving the slip warning signal in the driving path map, combined with the real-time position of the mobile robot when it stops moving, determine the overall situation The planned paths that have been executed in the planned paths are determined according to the planned paths that the mobile robot has executed, and the planned paths that are not executed in the global planned paths are determined”.
In regards to claim 3, Zhao taken either individually or in combination with Tan fails to teach or render obvious an apparatus for disclosing: “obtaining a transverse length and a longitudinal length by using a longitude and latitude length conversion formula according to the positioning information of the second set of vertices; 
obtaining a number of transverse planning points according to the transverse length and the feeding distance of the feeding device, and obtaining a number of longitudinal planning points according to the longitudinal length and the feeding distance of the feeding device; 
obtaining a longitude difference value by using a transverse longitude difference value formula according to the positioning information of the second set of vertices and the number of the transverse planning points; 
obtaining a latitude difference value by using a longitudinal latitude difference value formula according to the positioning information of the second set of vertices and the number of the longitudinal planning points; and 
obtaining the route planning point according to the positioning information of the second set of vertices, the number of the transverse planning points, the number of the longitudinal planning points, the longitude difference value and the latitude difference value”.
Claims 4, 5 and 7 are objected to as being dependent upon previously objected claim 3.

	Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663